       Case 1:19-cv-01148-RB-CG Document 56 Filed 01/25/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JANE DOE,

             Plaintiff,

v.                                                         No. CV 19-1148 RB/CG

BENNY CHEE, et al.,

             Defendants.

             ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon review of the record. IT IS HEREBY

ORDERED that a status conference will be held by telephone on Tuesday, February

23, 2021, at 2:00 p.m. The parties shall call Judge Garza’s AT&T Teleconference line

at (877) 810-9415, follow the prompts, and enter the Access Code 7467959, to be

connected to the proceedings.

     IT IS SO ORDERED.



                                 ________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
